VEHICLE BODY FUEL CONSUMPTION DETERMINATION BASED ON SENSOR DATA
	


REASONS FOR ALLOWANCE


In response to the Applicant’s amendment dated July 05, 2022, claims 27 - 46 have been allowed.

Claims 27 - 36 have been found to be allowable over the prior art for the same reasoning as set forth in the previous Office Action dated April 20, 2022.

Newly added independent claim 37 has been found to be allowable over the prior art because the prior art fails to teach or suggest a system comprising a processor configured to perform the actions of:
comparing the calculated power with history data of the apparatus component to determine a change in power consumption of the apparatus component, the history data including previously performed measurements of power consumption of the apparatus component; and
calibrating the machine component based on the determined change in the power consumption of the apparatus component.

Claims 38 - 41 have been found to be distinct due to, at least, the claims’ dependency on claim 37.

Newly added independent claim 42 has been found to be allowable over the prior art because the prior art fails to teach or suggest a processor configured to perform the actions of:
comparing the calculated power with history data of the apparatus component to determine a change in power consumption of the apparatus component, the history data including previously performed measurements of power consumption of the apparatus component; and
calibrating the machine component based on the determined change in the power consumption of the apparatus component.

Claims 43 - 46 have been found to be distinct due to, at least, the claims’ dependency on claim 42.

CONTACT INFORMATION

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 or 571-272-1000.








/Eric S. McCall/Primary Examiner
Art Unit 2856